MEMORANDUM OPINION
                                             No. 04-11-00134-CV

                                            IN RE Nicole PEREZ

                                      Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Rebecca Simmons, Justice

Delivered and Filed: May 11, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On February 16, 2011, relator filed a petition for writ of mandamus. The court has

considered relator’s petition and real party in interest’s response and is of the opinion that relator

is not entitled to the relief sought. Accordingly, the petition for writ of mandamus is DENIED.

See TEX. R. APP. P. 52.8(a).

                                                                                PER CURIAM




1
  This proceeding arises out of Cause No. 2008-CI-09633, styled In the Interest of K.R.A., A Minor Child, pending in
the 225th Judicial District Court, Bexar County, Texas, the Honorable Peter Sakai presiding. However, the order
complained of was signed by the Honorable Antonia Arteaga, presiding judge of the 57th Judicial District Court,
Bexar County, Texas.